November 19, 2013 Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Mr.Todd K. Schiffman Re:Blue Valley Ban Corp (the “Company”) Registration Statement on Form S-1 File No. 333-191058 To the Commission: On September 11, 2013, the Company submitted a confidential draft registration statement on Form S-1 (the “Draft Registration Statement”).The Company received comments on the Draft Registration Statement from Mr.Todd K. Schiffman of the staff the Securities and Exchange Commission (the “Commission”).On October 28, 2013, the Company filed a registration statement on Form S-1 (the “Registration Statement”) to respond to the comments on the Draft Registration Statement and update certain disclosure.The Company received comments on the Registration Statement from Mr.Todd K. Schiffman of the Commission staff.The following sets forth the comments of the Commission staff and the Company’s response to those comments.The Company has simultaneously filed an amended Registration Statement to respond to the comments and update certain disclosure.The text of each comment has been included in this letter for your reference, and the Company’s response is presented below each comment. Form S-1 General 1. Comment:Please note the updating requirements of Rule 3-12 of Regulation S-X andprovide an updated consent from your independent accountant in your next amendment. Response: The Company has included updated financial statements and an updated consent in its most recent filing. Cover page of prospectus 2. Comment:Please disclose the missing information including price, expenses, andproceeds, the number of rights you are registering and the number of shares that each subscription right can purchase. Response:The disclosure has been revised as requested. The Rights Offering, page 3 3. Comment:We note the changes made to the section entitled “Fees and Expenses” on page 2.Please identify and quantify the fees. Response:The disclosure has been revised as requested. Risk Factors, page 6 Risks Related to Blue Valley, page 8 Changes in Interest Rates, page 8 4. Comment: We acknowledge your response to comment 6 of our letter to you dated October 8, 2013.As we requested, describe the actual risk to you from increases in interest rates on adjustable loans in your loan portfolio including risks of higher delinquencies and defaults and lower earnings.Also disclose the risks that increases in interest rates may lower the amount of new loans that you originate. Response:The disclosure has been revised as requested. Management’s Discussion and Analysis, page 59 Overview, page 60 5. Comment:We acknowledge your response to comment 10 of our letter to you dated October 8, 2013.Please revise the first paragraph to discuss the effect on your net income of your dividends on the $21 million in Preferred Stock increasing from five to nine percent as of December 2013. Response:The disclosure has been revised as requested. Management, page 79 6. Comment:Please identify any directors that have been appointed by the beneficial owners of the Preferred stock and identify the beneficial owners. Response:The disclosure has been revised as requested. Report of Independent Registered Public Accounting Firm, page F-35 7. Comment:Please include a signed audit report as required by Rule 2-02 of Regulation S-X. Response:The signed audit report has been included in the most recent filing. Notes to Consolidated Financial Statements December 31, 2012, 2011 and 2010 Note 12: Income Taxes, page F-64 8. Comment:We note your response to comment 14 in our letter dated October 8, 2013.Please provide us with the following specific detailed information to support the realizability of the net deferred tax asset at December 31, 2012, June 30, 2013 and any future quarterly periods (September 30, 2013): Ÿ Detailed tax effects of temporary differences related to the deferred tax asset as of June 30, 2013 and any future quarterly period (September 30, 2013), similar to the information presented in your response and in the S-1 on page F-65 as of December 31, 2012 and 2011; Ÿ Provide us with your forecasted 2013 projections, including all assumptions considered; Ÿ Detailed information comparing actual vs. forecasted results for the fiscal year ended December 31, 2012 and for the six month period ending June 30, 2013 and any future quarterly period (September 30, 2013).In regard to any projections and assumptions utilized, provide us with specific evidence to support the assumptions, such as the number of years in the projections, estimated growth rates, net interest margins considered, estimated loan loss provision rates, efficiency ratio as well as revenue and expense growth rates utilized. Response:Attached as Appendices to this letter are the following documents related to the net deferred tax asset and responsive to the requests: Appendix 1 – composition of the deferred tax asset as of the years ended December 31, 2011 and 2012 and the nine months ended September 30, 2013, Appendix 2 – the Company’s 2013 Consolidated Quarterly Balance Sheet; Appendix 3 – the Company 2013 Consolidated Quarterly Income Statement; Appendix 4 – the Company’s Balance Sheet (budget vs. actual) for the nine months ended September 30, 2013; Appendix 5 – the Company’s Income Statement (budget vs. actual) for the nine months ended September 30, 2013; Appendix 6 – the Company’s Balance Sheet (budget vs. actual) for the year ending December 31, 2012; Appendix 7 – the Company’s Income Statement (budget vs. actual) for the year ending December31, 2012. The Company is currently in the process of preparing a budget/forecast for 2014, but has not completed that process as of this time.However, based on a September 30, 2013 Bank-only Asset-Liability Management net interest margin (static rate) forecast, the anticipated impact of the use of proceeds for the Rights Offering, the increase in the rate on the Fixed Rate Cumulative Preferred Stock, as well as management assumptions for no material requisite provision for loan losses, and modest declines in non-interest income and reductions in non-interest expense (especially those related to foreclosed assets held for sale), the Company anticipates that consolidated budgeted net income for 2014 will be approximately $3 million - $4 million. The Company would be happy to discuss the information presented or any other questions the Commission staff may have related to the net deferred tax asset. Exhibits 9. Comment:We note that you have not filed most of your exhibits required by Item 601.Please file the fairness opinion.Please allow adequate time after you file the exhibits for the staff to review each of the exhibits and for you to respond to any comments. Response:All exhibits have been included in the most recent filing. We look forward to hearing from you soon to discuss any comments you may have on this letter and any additional comments you have on the filing.Please contact the undersigned at (816) 983-8362 or Steve Carman at (816) 983-8153. Sincerely, /s/ Eric J. Gervais Eric J. Gervais Appendix 1 September 30, 2013 December 31, 2012 December 31, 2011 Deferred Tax Assets Allowance for loan losses $ $ $ Net operating loss from BVBC and subsidiary Accumulated depreciation on AFS securities - - Deferred Compensation 50 80 Offering Costs Non-accrual loan interest 50 46 59 Other real estate owned reserve Other Deferred Tax Liabilities Accumulated depreciation FHLBank stock basis Accumulated appreciation on AFS securities - Prepaid intangibles Core deposit intangible related to Unison Bancorp and subsidiary acquisition Other Net deferred tax asset before valuation allowance $ $ $ Valuation allowance Net deferred tax asset $ $ $ Appendix 2 BLUE VALLEY BAN CORP CONSOLIDATED QUARTERLY BALANCE SHEET 2013 Budget 2012 ACTUAL (in thousands) Fourth Third Second First Fourth Third Second First Cash and due from banks $ Interest bearing deposits in other financial institutions $ Federal funds sold and other short-term investments 7 7 7 7 - - - $ - Cash and cash equivalents Available-for-sale securities Mortgage loans held for sale Loans Less allowance for loan losses Net loans Premises and equipment Foreclosed assets held for sale Interest receivable Deferred income taxes Income tax receivable - Prepaid expenses and other assets FHLB stock, FRB stock and other securities Goodwill - Core deposit intangible asset, at amortized cost 36 72 - Total Assets $ LIABILITIES Demand deposits $ Savings, NOW and money market deposits Time deposits Total Deposits Federal funds purchased and other interest-bearing liabilities Short-term debt 3 3 3 3 - Long-term debt Accrued interest and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred Stock 8 8 8 8 22 22 22 22 Common stock Additional paid-in capital Retained earnings Unrealized appreciation (depreciation) on available for sale securities, net of income taxes - 43 46 6 55 Total Stockholder's Equity Total Liabilities and Stockholder's Equity $ Appendix 3 BLUE VALLEY BAN CORP. CONSOLIDATED QUARTERLY EARNINGS TREND 2013 Budget 2012 ACTUAL (in thousands) Fourth Third Second First Fourth Third Second First INTEREST INCOME Interest and fees on loans $ Federal funds sold - 0 0 0 0 Available-for-sale securities Dividends on FHLB and FRB stock 85 30 85 30 91 33 88 28 Other income 13 21 31 42 54 43 54 43 Total interest income INTEREST EXPENSE Interest-bearing demand deposits Savings and money market deposit accounts 76 75 74 72 68 69 70 84 Other time deposits Federal Funds Purchased and other interest-bearing liabilities 14 13 13 13 11 13 11 9 Short-term debt - 0 0 0 Long-term debt Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME - Loans held for sale fee income Service fees Gain contingency - Realized gains on available-for-sale securities - Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Other operating expense Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - ) (1 ) QUARTERLY NET INCOME $ YEAR TO DATE NET INCOME $ QUARTERLY Return on Assets % % % -0.03
